UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam High Yield Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2010 Date of reporting period: November 30, 2009 Item 1. Schedule of Investments: Putnam High Yield Trust The fund's portfolio 11/30/09 (Unaudited) CORPORATE BONDS AND NOTES (82.6%)(a) Principal amount Value Advertising and marketing services (0.1%) Lamar Media Corp. company guaranty 7 1/4s, 2013 $1,243,000 $1,221,248 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (PIK) 2,960,700 577,337 Automotive (2.7%) Affinia Group, Inc. 144A sr. notes 10 3/4s, 2016 1,150,000 1,247,750 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 11 1/4s, 2015 (PIK) 2,968,000 3,042,200 Dana Corp. escrow sr. notes 5.85s, 2015 (In default) (F)(NON) 5,483,000 5 Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 4,765,000 4,919,863 Ford Motor Credit Co., LLC sr. notes 7 1/4s, 2011 7,705,000 7,691,301 Ford Motor Credit Co., LLC sr. unsec. notes 9 3/4s, 2010 1,967,000 2,021,093 Ford Motor Credit Corp. sr. unsec. unsub. notes 7 1/2s, 2012 2,275,000 2,254,527 Navistar International Corp. sr. notes 8 1/4s, 2021 3,260,000 3,207,025 Tenneco Automotive, Inc. sec. notes Ser. B, 10 1/4s, 2013 1,985,000 2,039,588 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 3,040,000 4,101,264 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $3,350,000 3,098,750 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 455,000 430,544 TRW Automotive, Inc. 144A sr. notes 8 7/8s, 2017 1,185,000 1,186,481 Basic materials (8.1%) Aleris International, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) (NON)(PIK) 4,534,000 17,003 Aleris International, Inc. company guaranty sr. unsec. sub. notes 10s, 2016 (In default) (NON) 396,000 1,485 Associated Materials, Inc. company guaranty 9 3/4s, 2012 5,011,000 5,092,429 Associated Materials, LLC/Associated Materials Finance, Inc. 144A sr. sec. notes 9 7/8s, 2016 1,465,000 1,530,925 Builders FirstSource, Inc. company guaranty sr. notes FRN 4.523s, 2012 4,394,000 4,295,135 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.299s, 2013 (Netherlands) 3,107,000 2,741,928 Compass Minerals International, Inc. 144A sr. notes 8s, 2019 1,470,000 1,547,175 FMG Finance Pty Ltd. 144A sr. sec. notes 10 5/8s, 2016 (Australia) 2,565,000 2,795,850 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 12,146,000 13,087,315 Georgia-Pacific, LLC sr. unsec. unsub. notes 9 1/2s, 2011 2,335,000 2,527,638 Graphic Packaging International, Inc. company guaranty sr. unsec. unsub. notes FRN 9 1/2s, 2017 960,000 1,012,800 HeidelbergCement AG company guaranty sr. unsec. unsub. notes 8s, 2017 (Germany) EUR 755,000 1,128,576 HeidelbergCement AG company guaranty sr. unsec. unsub. notes 7 1/2s, 2014 (Germany) EUR 505,000 758,751 HeidelbergCement AG company guaranty unsec. unsub. notes 8 1/2s, 2019 (Germany) EUR 505,000 770,182 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 $2,213,000 2,124,480 Huntsman International, LLC company guaranty sr. unsec. sub. notes Ser. REGS, 6 7/8s, 2013 EUR 1,685,000 2,298,492 International Paper Co. sr. unsec. notes 9 3/8s, 2019 $1,425,000 1,763,438 Jefferson Smurfit Corp. company guaranty 8 1/4s, 2012 (In default) (NON) 1,217,000 973,600 Metals USA, Inc. company guaranty sr. notes 11 1/8s, 2015 3,923,000 3,829,829 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 2,738,000 2,614,790 Nalco Co. 144A sr. notes 8 1/4s, 2017 385,000 401,363 NewPage Corp. 144A sr. sec. notes 11 3/8s, 2014 2,760,000 2,718,600 NewPage Holding Corp. sr. unsec. unsub. notes FRN 7.564s, 2013 (PIK) 1,725,631 478,863 Norske Skog Canada, Ltd. company guaranty Ser. D, 8 5/8s, 2011 (Canada) 3,724,000 2,765,070 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 4,589,000 4,141,573 Novelis, Inc. 144A sr. unsec. notes 11 1/2s, 2015 1,030,000 1,071,200 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 875,000 1,416,083 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $765,000 839,588 Rhodia SA sr. unsec. notes FRN Ser. REGS, 3.492s, 2013 (France) EUR 4,145,000 5,623,086 Rockwood Specialties Group, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2014 EUR 950,000 1,431,170 Smurfit Kappa Acquisition 144A company guaranty sr. notes 7 3/4s, 2019 (Ireland) EUR 735,000 1,087,828 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $4,392,000 4,194,360 Smurfit-Stone Container Corp. sr. notes unsec. unsub. notes 8 3/8s, 2012 (In default) (NON) 2,163,000 1,703,363 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 865,000 901,763 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 2,067,000 2,004,990 Steel Dynamics, Inc. 144A sr. notes 7 3/4s, 2016 2,625,000 2,651,250 Teck Resources, Ltd. sr. notes 10 3/4s, 2019 (Canada) 1,615,000 1,885,513 Teck Resources, Ltd. sr. notes 10 1/4s, 2016 (Canada) 3,935,000 4,446,550 Teck Resources, Ltd. sr. notes 9 3/4s, 2014 (Canada) 1,785,000 2,005,894 Teck Resources, Ltd. sr. unsec. notes 6 1/8s, 2035 (Canada) 1,520,000 1,299,600 Terra Capital, Inc. 144A sr. notes 7 3/4s, 2019 2,000,000 2,130,000 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. sec. notes FRN Ser. B, 4.031s, 2014 1,600,000 1,200,000 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. sub. notes Ser. B, 9 1/8s, 2014 4,508,000 4,147,360 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. notes 11 1/2s, 2014 2,940,000 3,204,600 Broadcasting (1.9%) Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 1,440,000 918,000 Clear Channel Communications, Inc. sr. unsec. notes 7.65s, 2010 1,407,000 1,301,475 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 1,400,000 714,000 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 7 5/8s, 2016 3,000 3,192 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 6 3/8s, 2015 5,530,000 5,682,075 DISH DBS Corp. 144A sr. notes 7 7/8s, 2019 3,620,000 3,647,150 Echostar DBS Corp. company guaranty 7 1/8s, 2016 3,687,000 3,650,130 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 1,315,000 1,356,094 Umbrella Acquisition, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/4s, 2015 (PIK) 3,724,797 2,970,526 Univision Communications, Inc. 144A sr. sec. notes 12s, 2014 635,000 690,563 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 3,270,000 3,392,625 XM Satellite Radio, Inc. 144A sr. notes 11 1/4s, 2013 675,000 712,125 Young Broadcasting, Inc. company guaranty sr. sub. notes 8 3/4s, 2014 (In default) (NON) 1,025,000 5,125 Young Broadcasting, Inc. company guaranty sr. unsec. sub. notes 10s, 2011 (In default) (NON) 3,903,000 39,030 Building materials (1.4%) Building Materials Corp. company guaranty notes 7 3/4s, 2014 3,940,000 3,900,600 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 6,720,000 7,358,400 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. notes 10s, 2013 (in default) (NON) 2,070,000 2,121,750 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 (In default) (NON) 6,684,000 4,779,060 Cable television (1.9%) Adelphia Communications Corp. escrow bonds zero %, 2011 81,000 2,835 Adelphia Communications Corp. escrow bonds zero %, 2010 4,000 140 Adelphia Communications Corp. escrow bonds zero %, 2010 4,000 140 Adelphia Communications Corp. escrow bonds zero %, 2009 2,223,000 77,805 Adelphia Communications Corp. escrow bonds zero %, 2010 2,906,000 101,710 Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 1,781,000 1,774,321 Cablevision Systems Corp. sr. unsec. notes Ser. B, 8s, 2012 1,020,000 1,073,550 Cablevision Systems Corp. 144A sr. notes 8 5/8s, 2017 2,795,000 2,864,875 CCH I Holdings, LLC company guaranty sr. unsec. unsub. notes 12 1/8s, 2015 (In default) (NON) 168,000 1,680 CCH I, LLC sec. notes 11s, 2015 (In default) (NON) 6,803,000 1,403,119 CCH II, LLC sr. unsec. notes 10 1/4s, 2010 (In default) (NON) 1,714,000 2,133,930 CCH II, LLC sr. unsec. notes Ser. B, 10 1/4s, 2010 (In default) (NON) 5,860,000 7,266,400 CCO Holdings LLC/CCO Holdings Capital Corp. sr. unsec. notes 8 3/4s, 2013 (In default) (NON) 2,170,000 2,389,713 Cequel Communications Holdings I LLC/Cequel Capital Corp.Capital Corp. 144A sr. notes 8 5/8s, 2017 2,795,000 2,753,075 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 378,000 390,285 CSC Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2014 427,000 448,884 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 750,000 742,500 Mediacom LLC/Mediacom Capital Corp. 144A sr. notes 9 1/8s, 2019 1,650,000 1,674,750 Capital goods (4.5%) ACCO Brands Corp. 144A company guaranty sr. sec. notes 10 5/8s, 2015 1,755,000 1,893,206 Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 2,000 1,975 Altra Holdings, Inc. 144A sr. notes 8 1/8s, 2016 1,545,000 1,548,863 BBC Holding Corp. sr. notes 8 7/8s, 2014 4,715,000 4,302,438 BE Aerospace, Inc. sr. unsec. unsub. notes 8 1/2s, 2018 3,730,000 3,860,550 Berry Plastics Escrow Corp. 144A sr. notes 8 1/4s, 2015 1,540,000 1,513,050 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 758,000 641,458 Bombardier, Inc. 144A sr. unsec. notes FRN $3.998, 2013 (Canada) EUR 2,000 2,796 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 $2,478,000 2,536,853 Crown European Holdings SA company guaranty sr. sec. notes 6 1/4s, 2011 (France) EUR 1,150,000 1,766,946 General Cable Corp. company guaranty sr. unsec. unsub. notes FRN 2.665s, 2015 $3,918,000 3,438,045 Graham Packaging Co., Inc. company guaranty sr. unsec. notes 8 1/2s, 2012 1,295,000 1,317,663 L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 3,055,000 3,005,356 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 7,826,000 8,186,207 Mueller Water Products, Inc. company guaranty sr. unsec. notes 7 3/8s, 2017 1,355,000 1,219,500 Owens-Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014 EUR 652,000 948,028 RBS Global, Inc./Rexnord Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2014 $4,185,000 4,164,075 Ryerson Tull, Inc. company guaranty sr. sec. notes 12s, 2015 3,708,000 3,772,890 Spirit Aerosystems Inc. 144A company guaranty sr. notes 7 1/2s, 2017 2,110,000 2,067,800 TD Funding Corp. 144A company guaranty sr. sub. notes 7 3/4s, 2014 735,000 746,025 Titan International, Inc. company guaranty sr. unsec. notes 8s, 2012 5,133,000 5,017,508 Transdigm, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2014 4,241,000 4,294,013 Triumph Group, Inc. 144A sr. sub. notes 8s, 2017 1,510,000 1,510,000 Coal (1.2%) Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 7,795,000 7,756,025 Cloud Peak Energy Resources, LLC/Cloud Peak Energy Finance Corp. 144A company guaranty sr. unsec. notes 8 1/2s, 2019 1,065,000 1,054,350 Cloud Peak Energy Resources, LLC/Cloud Peak Energy Finance Corp. 144A company guaranty sr. unsec. notes 8 1/4s, 2017 1,065,000 1,049,025 Peabody Energy Corp. company guaranty 7 3/8s, 2016 6,021,000 6,096,263 Commercial and consumer services (0.9%) Aramark Corp. company guaranty 8 1/2s, 2015 4,344,000 4,354,860 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 3,640,000 3,767,400 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,757,000 1,853,635 Travelport LLC company guaranty 11 7/8s, 2016 719,000 719,000 Travelport LLC company guaranty 9 7/8s, 2014 1,378,000 1,378,000 Consumer (1.1%) Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 3,756,000 3,718,440 Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 1,120,000 1,153,600 Visant Corp. company guaranty sr. unsec. sub. notes 7 5/8s, 2012 3,982,000 4,001,910 Yankee Acquisition Corp. company guaranty sr. notes Ser. B, 8 1/2s, 2015 5,757,000 5,613,075 Consumer staples (3.9%) Archibald Candy Corp. company guaranty 10s, 2010 (In default) (F)(NON) 774,063 11,954 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 3,742,000 3,349,090 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 5/8s, 2014 2,447,000 2,251,240 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 3,144,000 3,081,120 Chiquita Brands International, Inc. sr. unsec. unsub. notes 8 7/8s, 2015 738,000 749,070 Constellation Brands, Inc. company guaranty sr. unsec. notes 7 1/4s, 2017 257,000 259,570 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 4,473,000 4,528,913 Dole Food Co. 144A sr. sec. notes 8s, 2016 1,405,000 1,419,050 Dole Food Co. 144A sr. unsec. notes 13 7/8s, 2014 1,372,000 1,612,100 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 3,418,000 3,315,460 Great Atlantic & Pacific Tea Co. 144A sr. notes 11 3/8s, 2015 1,300,000 1,352,000 JBS USA LLC/JBS USA Finance, Inc. 144A sr. notes 11 5/8s, 2014 1,050,000 1,166,813 Pinnacle Foods Finance LLC sr. notes 9 1/4s, 2015 1,450,000 1,497,633 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 1,170,000 1,184,625 Revlon Consumer Products 144A company guaranty sr. notes 9 3/4s, 2015 1,420,000 1,435,975 Rite Aid Corp. company guaranty 9 1/2s, 2017 3,472,000 2,855,720 Rite Aid Corp. sec. notes 7 1/2s, 2017 886,000 801,830 Rite Aid Corp. 144A sr. notes 10 1/4s, 2019 880,000 895,400 RSC Equipment Rental, Inc. 144A sr. sec. notes 10s, 2017 2,260,000 2,435,150 Smithfield Foods, Inc. sr. unsec. notes 7s, 2011 775,000 761,438 Smithfield Foods, Inc. sr. unsec. notes Ser. B, 7 3/4s, 2013 2,640,000 2,448,600 Smithfield Foods, Inc. 144A sr. sec. notes 10s, 2014 1,660,000 1,738,850 Spectrum Brands, Inc. sr. unsec. sub. bond zero 12s, 2019 (PIK) 1,749,139 1,661,682 Supervalu, Inc. sr. unsec. notes 8s, 2016 1,865,000 1,902,300 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 2,508,000 2,834,040 Wendy's/Arby's Restaurants LLC 144A sr. unsec. notes 10s, 2016 4,985,000 5,383,800 Energy (oil field) (1.8%) Complete Production Services, Inc. company guaranty 8s, 2016 2,055,000 2,013,900 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 6,787,000 6,871,838 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 1,350,000 1,363,500 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 2,114,000 1,973,948 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 4,200,000 4,100,250 Oslo Seismic Services, Inc. 1st mtge. 8.28s, 2011 1,874,505 1,895,851 Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 2,793,000 2,876,790 Stallion Oilfield Services/Stallion Oilfield Finance Corp. 144A sr. unsec. notes 9 3/4s, 2015 (In default) (NON) 2,837,000 1,659,645 Entertainment (0.9%) Cinemark, Inc. 144A company guaranty sr. notes 8 5/8s, 2019 1,470,000 1,514,100 Hertz Corp. company guaranty 8 7/8s, 2014 4,725,000 4,748,625 Marquee Holdings, Inc. sr. disc. notes 12s, 2014 4,678,000 3,835,960 Universal City Development Partners, Ltd. 144A sr. notes 8 7/8s, 2015 1,075,000 1,045,438 Universal City Development Partners, Ltd. 144A sr. sub. notes 10 7/8s, 2016 715,000 716,788 Financials (4.3%) American General Finance Corp. sr. unsec. notes Ser. MTN, 5 5/8s, 2011 2,916,000 2,546,511 American General Finance Corp. sr. unsec. notes Ser. MTNH, 4 5/8s, 2010 2,905,000 2,876,429 American General Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 3,475,000 2,897,104 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 1,240,000 1,370,200 CIT Group, Inc. sr. unsec. notes 7 5/8s, 2012 (In default) (NON) 2,100,000 1,512,231 CIT Group, Inc. sr. unsec. unsub. notes 5.65s, 2017 (In default) (NON) 1,655,000 1,163,503 CIT Group, Inc. sr. unsec. unsub. notes 5.2s, 2010 (In default) (NON) 1,285,000 913,964 E*Trade Financial Corp. sr. unsec. notes 7 3/8s, 2013 1,695,000 1,567,875 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 (PIK) 2,230,000 2,508,750 FelCor Lodging LP 144A sr. sec. notes 10s, 2014 (R) 3,480,000 3,393,000 GMAC, LLC sr. unsec. unsub. notes 7 1/4s, 2011 780,000 761,598 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2011 2,130,000 2,076,750 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 7s, 2012 2,455,000 2,338,388 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2012 4,210,000 3,988,975 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2011 965,000 928,813 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 3/4s, 2014 4,734,000 4,236,930 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2012 1,291,000 1,221,609 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6s, 2011 4,395,000 4,136,794 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes FRN 2.561s, 2014 624,000 483,600 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 1,156,000 1,051,960 iStar Financial, Inc. sr. unsec. unsub. notes 8 5/8s, 2013 (R) 1,245,000 771,900 iStar Financial, Inc. sr. unsec. unsub. notes 5.65s, 2011 (R) 1,640,000 1,148,000 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 5.95s, 2013 (R) 805,000 438,725 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 1,345,000 1,361,813 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 2,070,000 1,943,213 Nuveen Investments, Inc. 144A sr. notes 10 1/2s, 2015 2,492,000 2,192,960 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A sr. sec. notes 7 3/4s, 2016 2,525,000 2,550,250 SLM Corp. sr. unsec. unsub. notes Ser. MTNA, 5s, 2013 2,960,000 2,572,391 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.148s, 2014 756,000 601,020 Gaming and lottery (2.8%) American Casino & Entertainment Properties LLC 144A sr. notes 11s, 2014 2,560,000 2,099,200 Boyd Gaming Corp. sr. sub. notes 7 1/8s, 2016 3,072,000 2,503,680 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 945,000 826,875 Harrah's Operating Co., Inc. company guaranty sr. sec. notes Ser. A144, 10s, 2018 5,856,000 4,450,560 Harrah's Operating Co., Inc. 144A sr. sec. notes 11 1/4s, 2017 2,410,000 2,464,225 Harrahs Operating Escrow, LLC/Harrahs Escrow Corp. 144A sr. sec. notes 11 1/4s, 2017 2,400,000 2,448,000 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default) (NON) 4,615,000 1,107,600 MGM Mirage, Inc. company guaranty 6 3/4s, 2013 673,000 552,701 MGM Mirage, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 1,565,000 1,189,400 MGM Mirage, Inc. sr. notes 6 3/4s, 2012 2,000 1,705 MGM Mirage, Inc. 144A sr. sec. notes 10 3/8s, 2014 485,000 517,738 MTR Gaming Group, Inc. 144A company guaranty sr. notes 12 5/8s, 2014 2,805,000 2,601,638 Penn National Gaming, Inc. company guaranty sr. notes 6 7/8s, 2011 515,000 516,288 Penn National Gaming, Inc. 144A sr. unsec. sub. notes 8 3/4s, 2019 675,000 671,625 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 495,000 440,550 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 5,139,000 5,139,000 Pinnacle Entertainment, Inc. 144A sr. notes 8 5/8s, 2017 725,000 721,375 Station Casinos, Inc. sr. notes 6s, 2012 (In default) (NON) 3,504,000 735,840 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 (In default) (NON) 8,703,000 609,210 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. Ser. EXCH, 6 5/8s, 2014 2,215,000 2,120,863 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 4,580,000 4,763,200 Health care (7.8%) Biomet, Inc. company guaranty sr. unsec. bond 10s, 2017 4,425,000 4,679,438 Community Health Systems, Inc. company guaranty 8 7/8s, 2015 2,130,000 2,172,600 DaVita, Inc. company guaranty 6 5/8s, 2013 4,021,000 3,990,843 Elan Finance PLC/Elan Finance Corp. 144A company guaranty sr. notes 8 3/4s, 2016 (Ireland) 3,550,000 3,359,188 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 1,540,000 1,686,300 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016 (PIK) 4,305,000 4,590,206 HCA, Inc. sr. sec. notes 9 1/4s, 2016 4,830,000 5,107,725 HCA, Inc. sr. sec. notes 9 1/8s, 2014 9,207,000 9,621,315 HCA, Inc. 144A sr. sec. notes 8 1/2s, 2019 2,980,000 3,143,900 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 3,165,000 2,903,888 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 360,000 366,300 Omnicare, Inc. company guaranty 6 3/4s, 2013 391,000 378,293 Psychiatric Solutions, Inc. company guaranty 7 3/4s, 2015 4,455,000 4,299,075 Psychiatric Solutions, Inc. 144A sr. sub. notes 7 3/4s, 2015 935,000 897,600 Select Medical Corp. company guaranty 7 5/8s, 2015 5,602,000 5,363,915 Service Corporation International debs. 7 7/8s, 2013 3,506,000 3,400,820 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 715,000 686,400 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 6,211,000 6,040,198 Sun Healthcare Group, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2015 3,486,000 3,503,430 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 3,850,000 3,349,500 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 2,593,061 2,255,963 Talecris Biotherapeutics Holdings Corp. 144A sr. unsec. notes 7 3/4s, 2016 2,775,000 2,788,875 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 10s, 2018 1,340,000 1,490,750 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 9s, 2015 4,510,000 4,769,325 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 1,000,000 1,020,000 US Oncology Holdings, Inc. sr. unsec. notes FRN 6.428s, 2012 (PIK) 2,130,000 1,917,000 US Oncology, Inc. company guaranty sr. unsec. sub. notes 10 3/4s, 2014 1,487,000 1,553,915 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 6,408,000 6,600,240 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 6,916,000 7,253,155 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 (R) 1,556,000 1,536,550 Homebuilding (1.8%) Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 3/8s, 2012 4,320,000 4,017,600 D.R. Horton, Inc. sr. notes 7 7/8s, 2011 4,000 4,140 K. Hovnanian Enterprises, Inc. 144A sr. notes 10 5/8s, 2016 2,465,000 2,514,300 Meritage Homes Corp. company guaranty 6 1/4s, 2015 3,891,000 3,540,810 Meritage Homes Corp. sr. notes 7s, 2014 684,000 649,800 Realogy Corp. company guaranty sr. notes zero %, 2014 (PIK) 746,418 567,278 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 9,170,000 7,381,850 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 1,690,000 1,491,425 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 6 1/4s, 2014 895,000 789,838 Standard Pacific Escrow, LLC 144A sr. notes 10 3/4s, 2016 1,940,000 1,920,600 Household furniture and appliances (0.2%) Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 2,590,000 2,849,000 Lodging/Tourism (0.5%) Host Marriott LP company guaranty Ser. Q, 6 3/4s, 2016 (R) 117,000 110,858 Host Marriott LP sr. notes 7 1/8s, 2013 (R) 90,000 89,325 Host Marriott LP sr. notes Ser. M, 7s, 2012 (R) 3,464,000 3,507,300 Seminole Hard Rock Entertainment, Inc. 144A sr. notes FRN 2.799s, 2014 2,901,000 2,378,820 Media (2.2%) Affinion Group, Inc. company guaranty 11 1/2s, 2015 1,766,000 1,836,640 Affinion Group, Inc. company guaranty 10 1/8s, 2013 2,190,000 2,233,800 Affinity Group, Inc. sr. sub. notes 9s, 2012 4,466,000 3,126,200 Interpublic Group of Companies, Inc. (The) sr. unsec. notes 10s, 2017 650,000 711,750 Interpublic Group of Companies, Inc. (The) sr. unsec. notes 6 1/4s, 2014 190,000 178,600 Liberty Media, LLC sr. notes 5.7s, 2013 2,925,000 2,753,156 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 3,955,000 4,083,538 Nielsen Finance LLC/Nielsen Finance Co. company guaranty sr. unsec. sub. disc. notes stepped-coupon zero % (12 1/2s, 8/1/11), 2016 (STP) 3,640,000 3,185,000 NTL Cable PLC sr. notes 9 1/8s, 2016 (United Kingdom) 1,979,000 2,033,423 QVC Inc. 144A sr. sec. notes 7 1/2s, 2019 710,000 710,000 Virgin Media Finance PLC company guaranty sr. notes 8 3/8s, 2019 (United Kingdom) 855,000 852,863 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 1,030,000 1,081,500 Virgin Media Finance PLC company guaranty sr. unsec. unsub. notes 9 1/2s, 2016 (United Kingdom) EUR 445,000 708,746 WMG Acquisition Corp. company guaranty sr. sub. notes 7 3/8s, 2014 $1,265,000 1,204,913 WMG Acquisition Corp. 144A sr. sec. notes 9 1/2s, 2016 2,280,000 2,451,000 WMG Holdings Corp. company guaranty sr. unsec. disc. notes stepped-coupon zero % (9 1/2s, 12/15/09), 2014 (STP) 655,000 654,181 Oil and gas (8.0%) Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 4,203,000 3,719,655 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 790,000 827,525 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 4,547,000 4,592,470 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 5,369,000 3,999,905 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 2,645,000 2,658,225 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 4,120,000 4,120,000 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 4,277,000 3,699,605 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 2,435,000 2,654,150 Denbury Resources, Inc. company guaranty sr. sub. notes 9 3/4s, 2016 475,000 502,313 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 4,012,000 3,981,910 Encore Acquisition Co. sr. sub. notes 6s, 2015 4,513,000 4,501,718 Ferrellgas LP/Finance sr. notes 8 3/4s, 2012 195,000 195,488 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 5,849,000 5,615,040 Ferrellgas Partners LP sr. unsec. notes Ser. UNRE, 6 3/4s, 2014 374,000 359,040 Forest Oil Corp. sr. notes 8s, 2011 4,280,000 4,397,700 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 7 3/4s, 2015 2,100,000 2,021,250 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 490,000 488,775 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 6,054,000 6,008,595 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 2,275,000 1,820,000 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) 5,000,000 3,975,000 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 265,000 264,338 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 4,421,000 4,586,788 PetroHawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 585,000 633,263 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 3,245,000 3,277,450 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 787,000 779,130 Plains Exploration & Production Co. company guaranty 7s, 2017 4,966,000 4,717,700 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 1,017,000 917,843 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 1,223,000 1,216,885 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 1,585,000 1,761,331 Range Resources Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 790,000 795,925 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 4,446,000 3,690,180 Sabine Pass LNG LP sr. sec. notes 7 1/4s, 2013 745,000 661,188 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. FRN 3.915s, 2014 1,768,000 1,495,290 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 5,452,000 5,138,510 Targa Resources, Inc. company guaranty sr. unsec. notes 8 1/2s, 2013 6,900,000 6,762,000 Whiting Petroleum Corp. company guaranty 7s, 2014 2,107,000 2,107,000 Williams Cos., Inc. (The) notes 7 3/4s, 2031 640,000 692,959 Williams Cos., Inc. (The) sr. unsec. notes 8 1/8s, 2012 22,000 24,140 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 1,395,000 1,556,627 Williams Cos., Inc. (The) sr. unsec. notes 7 5/8s, 2019 732,000 806,585 Williams Cos., Inc. (The) 144A notes 6 3/8s, 2010 1,915,000 1,959,148 Publishing (0.5%) American Media Operations, Inc. 144A sr. sub. notes 14s, 2013 (PIK) 3,730,636 2,275,688 American Media Operations, Inc. 144A sr. unsec. notes 9s, 2013 (PIK) 304,866 185,968 Belo Corp. sr. unsec. unsub. notes 8s, 2016 695,000 700,213 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 2,429,000 2,422,928 Quebecor Media, Inc. sr. unsec. notes Ser. *, 7 3/4s, 2016 (Canada) 918,000 885,870 Regional Bells (1.2%) Cincinnati Bell, Inc. company guaranty 7s, 2015 1,988,000 1,913,450 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2014 450,000 462,375 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 4,225,000 4,235,563 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 4,660,000 4,945,425 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 2,586,000 2,275,680 Qwest Corp. 144A sr. unsec. notes 8 3/8s, 2016 750,000 783,750 Valor Telecommunications Enterprises LLC/Finance Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2015 495,000 509,850 Retail (2.6%) Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 2,771,000 2,493,900 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 11 1/8s, 2014 3,666,000 3,794,310 Dollar General Corp. company guaranty sr. unsec. notes 10 5/8s, 2015 1,644,000 1,791,960 Harry & David Operations Corp. company guaranty sr. unsec. notes 9s, 2013 3,279,000 2,328,090 Harry & David Operations Corp. company guaranty sr. unsec. notes FRN 5.361s, 2012 1,012,000 705,870 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 4,555,000 4,532,225 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015 (PIK) 6,290,434 5,677,117 Neiman-Marcus Group, Inc. company guaranty sr. unsec. sub. notes 10 3/8s, 2015 1,415,000 1,277,038 Toys R Us Property Co., LLC 144A company guaranty sr. unsec. notes 10 3/4s, 2017 4,475,000 4,777,063 Toys R Us Property Co., LLC 144A sr. notes 8 1/2s, 2017 2,400,000 2,388,000 United Auto Group, Inc. company guaranty 7 3/4s, 2016 4,421,000 4,277,318 Technology (4.9%) Advanced Micro Devices, Inc. 144A sr. unsec. notes 8 1/8s, 2017 1,900,000 1,793,125 Amkor Technologies, Inc. sr. notes 7 3/4s, 2013 965,000 960,175 Avago Technologies Finance company guaranty sr. unsec. notes FRN 5.861s, 2013 (Singapore) 16,000 16,010 Avago Technologies Finance company guaranty sr. unsec. sub. notes 11 7/8s, 2015 (Singapore) 1,043,000 1,142,085 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 1,685,000 1,583,900 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 3,360,000 3,208,800 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 1,462,000 1,483,930 First Data Corp. company guaranty sr. unsec. notes 9 7/8s, 2015 4,810,000 4,280,900 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 (PIK) 8,169,340 6,821,399 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 3,375,000 2,784,375 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 9 1/8s, 2014 (PIK) 2,945,000 2,385,450 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 2,846,000 2,419,100 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 3,728,000 2,618,920 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 698,000 723,303 Iron Mountain, Inc. company guaranty 7 3/4s, 2015 112,000 112,280 Iron Mountain, Inc. company guaranty 6 5/8s, 2016 211,000 206,780 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 1,073,000 1,078,365 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 1,730,000 1,768,925 Lucent Technologies, Inc. unsec. debs. 6.45s, 2029 529,000 407,330 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) (In default) (F)(NON) 2,748,000 3,435 NXP BV/NXP Funding, LLC sec. notes Ser. EXCH, 7 7/8s, 2014 (Netherlands) 3,755,000 3,191,750 Sanmina Corp. company guaranty sr. unsec. sub. notes 6 3/4s, 2013 910,000 887,250 Sanmina Corp. sr. unsec. sub. notes 8 1/8s, 2016 410,000 398,725 Seagate Technology International 144A company guaranty sr. sec. notes 10s, 2014 (Cayman Islands) 1,085,000 1,185,363 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 3,607,000 3,697,175 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 7,034,000 7,139,510 SunGard Data Systems, Inc. company guaranty sr. unsec. unsub. notes 10 5/8s, 2015 589,000 624,340 Syniverse Technologies, Inc. sr. sub. notes Ser. B, 7 3/4s, 2013 3,058,000 2,973,905 Unisys Corp. sr. unsec. unsub. notes 12 1/2s, 2016 835,000 818,300 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 4,285,000 4,809,913 Xerox Capital Trust I company guaranty 8s, 2027 1,647,000 1,614,060 Telecommunications (6.4%) CC Holdings GS V, LLC/Crown Castle GS III Corp. 144A sr. sec. notes 7 3/4s, 2017 1,095,000 1,157,963 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 3,545,000 3,496,256 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 2,640,000 2,620,200 Digicel Group, Ltd. 144A sr. notes 8 1/4s, 2017 (Jamaica) 2,540,000 2,482,850 Digicel Group, Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Jamaica) 2,104,000 2,040,880 Global Crossing, Ltd. 144A sr. sec. notes 12s, 2015 (United Kingdom) 305,000 324,825 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 2,065,000 2,085,650 Intelsat Bermuda, Ltd. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 7,644,000 8,207,745 Intelsat Bermuda, Ltd. 144A company guaranty sr. unsec. notes 11 1/4s, 2017 (Bermuda) 3,210,000 3,177,900 Intelsat Intermediate Holding Co., Ltd. company guaranty sr. unsec. notes stepped-coupon zero % (9 1/4s, 2/1/10), 2015 (Bermuda) (STP) 2,118,000 2,128,590 Intelsat Intermediate Holding Co., Ltd. company guaranty sr. unsec. notes stepped-coupon Ser. *, zero % (9 1/2s, 2/1/10), 2015 (Bermuda) (STP) 2,715,000 2,728,575 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes Ser. *, 8 7/8s, 2015 (Bermuda) 1,825,000 1,852,375 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes Ser. *, 8 1/2s, 2013 (Bermuda) 1,907,000 1,914,151 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 4,817,000 4,251,003 Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 1,088,000 911,200 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 6,625,000 6,641,563 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 6,135,000 5,674,875 NII Capital Corp. 144A company guaranty sr. notes 10s, 2016 1,090,000 1,155,400 Nordic Telephone Co. Holdings ApS 144A sr. sec. bond 8 7/8s, 2016 (Denmark) 931,000 977,550 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 1,371,000 1,276,744 SBA Telecommunications, Inc. 144A company guaranty sr. notes 8 1/4s, 2019 1,175,000 1,222,000 SBA Telecommunications, Inc. 144A company guaranty sr. notes 8s, 2016 2,360,000 2,430,800 Sprint Capital Corp. company guaranty 6 7/8s, 2028 6,828,000 5,121,000 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 1,460,000 1,423,500 West Corp. company guaranty 9 1/2s, 2014 3,843,000 3,746,925 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 2,900,000 3,219,000 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) EUR 400,000 662,558 Windstream Corp. company guaranty 8 5/8s, 2016 $6,072,000 6,117,540 Windstream Corp. company guaranty 8 1/8s, 2013 4,050,000 4,141,125 Telephone (0.7%) Cricket Communications, Inc. company guaranty 9 3/8s, 2014 3,612,000 3,476,550 Cricket Communications, Inc. 144A sr. sec. notes 7 3/4s, 2016 1,855,000 1,831,813 GIC, Inc. 144A sr. notes 8 5/8s, 2019 695,000 695,000 iPCS, Inc. company guaranty sr. notes FRN 2.406s, 2013 1,128,000 995,460 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 902,000 892,980 Time Warner Telecom, Inc. company guaranty 9 1/4s, 2014 1,732,000 1,779,630 Textiles (0.8%) Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 4.593s, 2014 5,820,000 5,252,550 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 972,000 1,003,590 Levi Strauss & Co. sr. unsec. unsub. notes 9 3/4s, 2015 3,490,000 3,655,775 Tire and rubber (0.4%) Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 4,820,000 5,181,500 Transportation (0.6%) Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 3,652,000 3,533,310 RailAmerica, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 2,046,000 2,138,070 Trico Shipping AS 144A sr. notes 11 7/8s, 2014 (Norway) 1,735,000 1,758,856 Utilities and power (6.5%) AES Corp. (The) sr. unsec. notes 8s, 2020 1,291,000 1,278,090 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,655,000 1,650,863 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 3,600,000 3,672,000 AES Corp. (The) 144A sr. notes 9 3/4s, 2016 270,000 290,925 Ameren Corp. sr. unsec. notes 8 7/8s, 2014 2,455,000 2,775,391 Calpine Corp. 144A sr. sec. notes 7 1/4s, 2017 4,228,000 3,953,180 CMS Energy Corp. sr. notes 8 1/2s, 2011 1,164,000 1,213,660 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 3,247,000 3,349,300 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 4,885,000 4,604,113 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 1,916,000 1,561,540 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 435,000 395,850 Edison Mission Energy sr. unsec. notes 7.2s, 2019 1,900,000 1,377,500 Edison Mission Energy sr. unsec. notes 7s, 2017 60,000 43,800 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 121,000 113,286 El Paso Corp. sr. unsec. notes 12s, 2013 855,000 978,975 El Paso Natural Gas Co. debs. 8 5/8s, 2022 1,597,000 1,908,067 Energy Future Holdings Corp. sr. notes 9 3/4s, 2019 776,000 752,720 Energy Future Intermediate Holdings Co., LLC sr. notes Ser. *, 9 3/4s, 2019 948,000 907,710 Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014 6,839,000 6,616,733 Ipalco Enterprises, Inc. sr. sec. notes 8 5/8s, 2011 1,754,000 1,815,390 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 562,000 560,595 Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 3,936,000 4,014,720 Mirant North America, LLC company guaranty 7 3/8s, 2013 4,782,000 4,710,270 NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 935,000 1,130,970 NRG Energy, Inc. company guaranty 7 3/8s, 2017 2,440,000 2,433,900 NRG Energy, Inc. sr. notes 7 3/8s, 2016 13,325,000 13,258,375 Orion Power Holdings, Inc. sr. unsec. notes 12s, 2010 4,255,000 4,372,013 Sierra Pacific Power Co. general ref. mtge. 6 1/4s, 2012 1,114,000 1,188,094 Sierra Pacific Resources sr. unsec. notes 8 5/8s, 2014 4,467,000 4,617,761 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 7.2s, 2011 1,511,000 1,589,031 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 7s, 2012 2,505,000 2,711,788 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 639,000 685,696 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 2,755,000 3,388,750 Utilicorp United, Inc. sr. unsec. notes 7.95s, 2011 156,000 163,698 Total corporate bonds and notes (cost $1,076,768,001) SENIOR LOANS (7.9%)(a)(c) Principal amount Value Automotive (0.4%) Allison Transmission, Inc. bank term loan FRN Ser. B, 3.014s, 2014 $4,474,469 $3,915,160 TRW Automotive, Inc. bank term loan FRN Ser. B, 6 1/4s, 2014 1,022,989 1,019,633 Basic materials (0.1%) Lyondell Chemical Co. bank term loan FRN 13s, 2009 (U) 490,000 506,538 Rockwood Specialties Group, Inc. bank term loan FRN Ser. H, 6s, 2014 518,319 522,206 Broadcasting (0.3%) Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.673s, 2016 1,770,000 1,331,925 Univision Communications, Inc. bank term loan FRN Ser. B, 2.533s, 2014 4,027,282 3,297,337 Capital goods (0.5%) Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 2.383s, 2014 66,927 49,961 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 2.256s, 2014 1,330,430 993,166 Hexcel Corp. bank term loan FRN 6 1/2s, 2014 487,500 488,719 Manitowoc Co., Inc. (The) bank term loan FRN Ser. A, 4.813s, 2013 2,643,553 2,534,506 Sensata Technologies BV bank term loan FRN 2.031s, 2013 (Netherlands) 308,219 272,389 Sequa Corp. bank term loan FRN 3.881s, 2014 1,588,040 1,371,670 Wesco Aircraft Hardware Corp. bank term loan FRN 2 1/2s, 2013 840,000 789,075 Communication services (0.6%) Cebridge Connections, Inc. bank term loan FRN 4.757s, 2014 1,210,000 1,152,525 Charter Communications, Inc. bank term loan FRN 6 3/4s, 2014 2,430,000 2,126,250 Fairpoint Communications, Inc. bank term loan FRN Ser. B, 5 1/2s, 2015 1,604,664 1,241,609 Skype Technologies SA bank term loan FRN Ser. B, 9s, 2014 (Luxembourg) 2,495,000 2,516,208 Towerco, LLC bank term loan FRN 6s, 2014 755,000 755,944 Consumer cyclicals (2.6%) Building Materials Holdings Corp. bank term loan FRN 3s, 2014 2,238,764 2,024,962 CCM Merger, Inc. bank term loan FRN Ser. B, 8 1/2s, 2012 3,451,056 3,278,503 Chester Down & Marina, LLC bank term loan FRN 12 3/8s, 2016 1,805,000 1,800,488 Dex Media West, LLC/Dex Media Finance Co. bank term loan FRN Ser. B, 7s, 2014 913,397 819,774 Federal Mogul Corp. bank term loan FRN Ser. B, 2.178s, 2014 2,221,554 1,672,830 Federal Mogul Corp. bank term loan FRN Ser. C, 2.178s, 2015 1,133,446 853,485 GateHouse Media, Inc. bank term loan FRN Ser. B, 2 1/4s, 2014 2,399,620 820,156 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.241s, 2014 895,380 306,029 Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 6 1/2s, 2011 3,499,650 3,496,735 QVC, Inc. bank term loan FRN 5.737s, 2014 342,265 341,837 Reynolds Consumer Products, Inc. bank term loan FRN Ser. B, 6 1/4s, 2015 1,530,000 1,526,175 Six Flags Theme Parks bank term loan FRN 2 1/2s, 2015 5,086,585 4,867,862 Thomas Learning bank term loan FRN Ser. B, 2.74s, 2014 5,403,880 4,604,105 Travelport, LLC. bank term loan FRN Ser. C, 7.783s, 2013 508,725 509,149 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) (NON) 8,650,500 4,440,587 United Components, Inc. bank term loan FRN Ser. D, 2 1/4s, 2012 527,778 482,917 Visteon Corp. bank term loan FRN Ser. B, 5 1/4s, 2013 1,860,000 1,732,901 Consumer staples (0.6%) Claire's Stores, Inc. bank term loan FRN 3.033s, 2014 1,581,908 1,231,911 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 2.994s, 2014 2,570,192 2,328,594 Revlon Consumer Products bank term loan FRN Ser. B, 4.294s, 2012 1,470,000 1,411,200 Rite-Aid Corp. bank term loan FRN 9 1/2s, 2015 2,065,000 2,123,508 Rite-Aid Corp. bank term loan FRN Ser. B, 1.997s, 2014 329,975 282,541 Entertainment (0.2%) Universal City Development Partners, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2014 3,200,000 3,183,002 Financials (0.3%) CB Richard Ellis Services, Inc. bank term loan FRN Ser. B, 6s, 2013 1,196,502 1,147,894 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 1,385,000 1,362,494 Nuveen Investments, Inc. bank term loan FRN Ser. B, 3.281s, 2014 1,145,028 955,741 Gaming and lottery (0.1%) Harrah's Operating Co., Inc. bank term loan FRN Ser. B, 9 1/2s, 2016 860,000 832,265 Health care (0.8%) Fenwal, Inc. bank term loan FRN 5.622s, 2014 500,000 420,000 Healthsouth Corp. bank term loan FRN 4.05s, 2014 1,584,596 1,492,821 Healthsouth Corp. bank term loan FRN Ser. B, 2.55s, 2013 1,925,289 1,790,519 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 5.531s, 2014 6,966,215 6,159,298 Select Medical Corp. bank term loan FRN Ser. B, 2.267s, 2012 434,398 411,592 Homebuilding (0.1%) Realogy Corp. bank term loan FRN 0.166s, 2013 233,183 197,719 Realogy Corp. bank term loan FRN Ser. B, 3.287s, 2013 866,106 734,386 Media (%) Nielsen Finance LLC/Nielsen Finance Co. bank term loan FRN Ser. B, 3.992s, 2016 334,978 306,156 Nielsen Finance LLC/Nielsen Finance Co. bank term loan FRN Ser. TA, 2.242s, 2013 160,829 144,516 Oil and gas (%) Targa Resources, Inc. bank term loan FRN 2.243s, 2012 99,573 96,408 Targa Resources, Inc. bank term loan FRN Ser. C, 0.158s, 2012 75,810 73,400 Retail (0.2%) Dollar General Corp. bank term loan FRN Ser. B1, 3.011s, 2013 2,518,688 2,358,751 Michaels Stores, Inc. bank term loan FRN Ser. B, 2.544s, 2013 650,676 559,853 Technology (0.1%) Compucom Systems, Inc. bank term loan FRN 3 3/4s, 2014 1,088,160 1,022,870 Freescale Semiconductor, Inc. bank term loan FRN 12 1/2s, 2014 234,835 239,923 Telecommunications (%) Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 235,000 249,100 Utilities and power (1.0%) Calpine Corp. bank term loan FRN Ser. B, 3.165s, 2014 841,015 766,585 Energy Future Holdings Corp. bank term loan FRN Ser. B2, 3.742s, 2014 8,043,856 5,991,667 Energy Future Holdings Corp. bank term loan FRN Ser. B3, 3.742s, 2014 8,050,601 5,946,262 Total senior loans (cost $112,346,529) CONVERTIBLE BONDS AND NOTES (3.5%)(a) Principal amount Value Acquicor Technology, Inc. 144A cv. notes 8s, 2011 $2,120,000 $1,685,400 Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 1,980,000 1,737,450 Advanced Micro Devices, Inc. cv. sr. unsec. notes 5 3/4s, 2012 1,919,000 1,878,221 Alexandria Real Estate Equities, Inc. 144A cv. company guaranty sr. unsec. notes 3.7s, 2027 (R) 2,145,000 1,994,850 Alliant Techsystems, Inc. cv. company guaranty sr. sub. notes 3s, 2024 2,170,000 2,669,100 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 (R) 1,665,000 2,144,703 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 1,650,000 1,881,000 General Cable Corp. cv. company guaranty sr. unsec. notes 1s, 2012 1,799,000 1,661,826 Global Crossing, Ltd. cv. sr. unsec. notes 5s, 2011 1,290,000 1,225,281 International Game Technology 144A cv. sr. unsec. notes 3 1/4s, 2014 1,560,000 1,912,560 L-3 Communications Holdings, Inc. 144A cv. company guaranty sr. unsec. bonds 3s, 2035 2,016,000 2,061,360 Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 1,575,000 1,236,375 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 3 1/2s, 2012 1,880,000 1,588,600 Massey Energy Co. cv. company guaranty sr. unsub. notes 3 1/4s, 2015 6,564,000 5,415,300 Maxtor Corp. cv. company guaranty sr. unsec. unsub. deb. 2 3/8s, 2012 2,285,000 2,433,525 NII Holdings, Inc. 144A cv. sr. unsec. notes 3 1/8s, 2012 831,000 751,016 Pantry, Inc. (The) cv. company guaranty sr. unsec. sub. notes 3s, 2012 4,669,000 3,904,451 Safeguard Scientifics, Inc. cv. sr. unsec. notes 2 5/8s, 2024 382,000 357,170 SAVVIS, Inc. cv. sr. unsec. notes 3s, 2012 1,783,000 1,589,099 Sirius Satellite Radio, Inc. cv. sr. unsec. notes 3 1/4s, 2011 2,125,000 1,859,375 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 930,000 1,125,300 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 2,429,000 1,836,931 Virgin Media, Inc. 144A cv. sr. unsec. notes 6 1/2s, 2016 1,625,000 1,889,063 XM Satellite Radio Holdings, Inc. 144A cv. sr. unsec. sub. notes 7s, 2014 657,000 499,320 Total convertible bonds and notes (cost $38,940,839) COMMON STOCKS (1.9%)(a) Shares Value AboveNet, Inc. (NON) 5,060 $259,578 AES Corp. (The) (NON) 43,210 550,495 Alliance Imaging, Inc. (NON) 340,211 2,014,049 American Media, Inc. 144A (F) (NON) 63,915 6 Avis Budget Group, Inc. (NON) 70,380 686,205 Bohai Bay Litigation, LLC Escrow (F) (NON)(AFF) 3,899 12,165 Chesapeake Energy Corp. 35,700 853,944 Dana Holding Corp. (NON) 120,744 879,016 Decrane Aircraft Holdings, Inc. (F)(NON) 29,311 29 El Paso Corp. 120,275 1,149,829 FelCor Lodging Trust, Inc. (NON)(R) 152,730 514,700 Interpublic Group of Companies, Inc. (The) (NON) 194,410 1,230,615 Louisiana-Pacific Corp. (NON) 199,010 1,241,822 PetroHawk Energy Corp. (NON) 78,940 1,763,520 Public Service Enterprise Group, Inc. 58,200 1,825,152 Qwest Communications International, Inc. 310,391 1,132,927 Sealy Corp. (NON) 565,495 1,515,527 Service Corporation International 240,756 1,858,636 Spectrum Brands, Inc. (NON) 209,559 4,610,298 Talecris Biotherapeutics Holdings Corp. (NON) 62,655 1,174,781 Vertis Holdings, Inc. (F)(NON) 135,886 136 Williams Cos., Inc. (The) 66,735 1,327,359 Total common stocks (cost $28,910,302) CONVERTIBLE PREFERRED STOCKS (0.8%)(a) Shares Value Crown Castle International Corp. $3.125 cum. cv. pfd. 55,412 $3,186,190 Dole Food Automatic Exchange 144A 7.00% cv. pfd. (NON) 103,165 1,182,271 Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 23,535 2,780,072 Great Plains Energy, Inc. $6.00 cv. pfd. 41,025 2,575,960 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) (NON) 4,338 13,665 Total convertible preferred stocks (cost $11,769,159) PREFERRED STOCKS (0.2%)(a) Shares Value Decrane Aircraft Holdings, Inc. $16.00 pfd. (PIK) 21,000 $147,000 GMAC, Inc. 144A 7.00% cum. pfd. 4,142 2,506,040 Total preferred stocks (cost $1,609,154) FOREIGN GOVERNMENT BONDS AND NOTES (0.2%)(a) Principal amount Value Argentina (Republic of) bonds FRB 0.578s, 2013 $4,885,000 $2,076,125 Total foreign government bonds and notes (cost $1,880,725) WARRANTS (0.0%)(a)(NON) Expiration date Strike Price Warrants Value AboveNet, Inc. 9/08/10 $24.00 977 $81,091 Decrane Aircraft Holdings Co. Class B 6/30/10 116.00 1 Decrane Aircraft Holdings Co. Class B 6/30/10 116.00 1 New ASAT (Finance), Ltd. (Cayman Islands) (F) (NON) 2/01/11 0.01 714,514 Smurfit Kappa Group PLC 144A (Ireland) 10/01/13 EUR .001 4,137 173,812 Vertis Holdings, Inc. (F) (NON) 10/18/15 $0.01 9,578 1 ZSC Specialty Chemicals PLC 144A (United Kingdom) 6/30/11 0.01 269,866 2,699 ZSC Specialty Chemicals PLC (Preferred) 144A (United Kingdom) 6/30/11 0.01 269,866 2,699 Total warrants (cost $554,422) MORTGAGE-BACKED SECURITIES (0.0%)(a) Principal amount Value Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class J, 5.45s, 2040 $2,190,000 $142,350 Ser. 04-1A, Class K, 5.45s, 2040 880,000 48,400 Ser. 04-1A, Class L, 5.45s, 2040 400,000 18,000 Total mortgage-backed securities (cost $2,745,948) SHORT-TERM INVESTMENTS (1.1%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund (e) 13,490,560 $13,490,560 U.S. Treasury Bills for an effective yield of 0.70%, December 17, 2009 (SEGSF) $350,000 349,892 Total short-term investments (cost $13,840,452) TOTAL INVESTMENTS Total investments (cost $1,289,365,531) (b) FORWARD CURRENCY CONTRACTS TO SELL at 11/30/09 (Unaudited) Aggregate Delivery Unrealized Value face value date (depreciation) Euro $20,540,737 $20,284,004 12/17/09 $(256,733) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/09 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. Nalco Co., 7.75%, 11/15/11 Ba2 $ $1,160,000 9/20/12 350 bp $36,497 JPMorgan Chase Bank, N.A. Claire's Stores, 9 5/8%, 6/1/15 Caa1 730,000 6/20/12 230 bp (171,765) Sanmina-Sci Corp., 8 1/8%, 3/1/16 B3 715,000 6/20/13 595 bp (16,821) Morgan Stanley Capital Services, Inc. Nalco Co., 7.75%, 11/15/11 Ba2 1,190,000 9/20/12 330 bp 30,617 Nalco Co., 7.75%, 11/15/11 Ba2 1,445,000 3/20/13 460 bp 92,772 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at November 30, 2009. Key to holding's currency abbreviations EUR Euro Key to holding's abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes GMTN Global Medium Term Notes MTN Medium Term Notes MTNA Medium Term Notes Class A MTNH Medium Term Notes Class H MTNI Medium Term Notes Class I NOTES (a) Percentages indicated are based on net assets of $1,296,382,745. (b) The aggregate identified cost on a tax basis is $1,292,951,601, resulting in gross unrealized appreciation and depreciation of $1,254,048,998 and $1,275,525,191, respectively, or net unrealized depreciation of $21,476,193. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Transactions during the period with companies in which the fund owned at least 5% of the voting securities were as follows: Purchase Sales Dividend Affiliates cost proceeds income Value Bohai Bay Litigation, LLC Escrow $ $ $ $12,165 Totals $ $ $ $12,165 Market values are shown for those securities affiliated at period end. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at November 30, 2009. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at November 30, 2009. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $3,759 for the period ended November 30, 2009. During the period ended November 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $97,607,952 and $89,286,916, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") disclosures based on the securities valuation inputs. (R) Real Estate Investment Trust. (U) This security, in part or in entirety, represents unfunded loan commitments. As of November 30, 2009, the fund had unfunded loan commitments of $163,283, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments Lyondell Chemical Co. $163,283 Totals $163,283 At November 30, 2009, liquid assets totaling $5,526,867 have been segregated to cover certain derivative contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at November 30, 2009. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings) . Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $18,100,000 on Forward currency contracts for the period ended November 30, 2009. Credit default contracts: The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $6,000,000 on Credit default swap contracts for the period ended November 30, 2009. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At November 30, 2009, the fund had a net liability position of $413,490 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $350,000. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into receivable purchase agreements (Agreements) with other registered investment companies (each a Purchaser) managed by Putnam Management. Under the Agreements, the fund sold to the Purchasers the funds right to receive, in the aggregate, $11,983,721 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in each case in exchange for an initial payment plus (or minus) additional amounts based on the applicable Purchasers ultimate realized gain (or loss) on the Receivable. The Agreements are valued at fair value following procedures approved by the Trustees. All remaining payments under the agreement will be recorded as realized gain or loss. In September 2006, ASC 820 was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of November 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $1,241,822 $- $- Capital goods 29 Communication services 1,392,505 Conglomerates 12,165 Consumer cyclicals 2,109,631 142 Consumer staples 8,670,666 Energy 3,944,823 Financials 514,700 Health care 3,188,830 Technology Transportation Utilities and power 3,525,476 Total common stocks Convertible bonds and notes 45,337,276 Convertible preferred stocks 9,738,158 Corporate bonds and notes 1,070,460,830 15,394 Foreign government bonds and notes 2,076,125 Mortgage-backed securities 208,750 Preferred stocks 2,653,040 Senior loans 102,284,292 Warrants 81,091 179,210 1 Short-term investments 13,490,560 349,892 Totals by level Level 1 Level 2 Level 3 Other financial instruments: $ Other financial instruments include swaps, forward currency contracts and receivable purchase agreements. The following is a reconciliation of Level 3 assets as of November 30, 2009: Investments in securities: Change in net Net Balance as of Accrued unrealized Net transfers in Balance as of August discounts/ Realized appreciation/ purchases/ and/or out November 31, 2009 premiums gain/(loss) (depreciation)  sales of Level 3 30, 2009 Common stocks: Capital goods $29 $ $29 Communication services 2,201,506 (2,201,506) Conglomerates 12,165 12,165 Consumer cyclicals 142 142 Total common stocks (2,201,506) Corporate bonds and notes (2,721,730) 2,724,622 Warrants $1 $1 Totals: $ $ $ $27,731  Includes ($2,721,730) related to Level 3 securities still held at period end. Change in net Net Balance as of Accrued unrealized Net transfers in Balance as of August discounts/ Realized appreciation/ purchases/ and/or out November 31, 2009  premiums gain/(loss) (depreciation)  sales of Level 3 30, 2009  Other financial instruments: $  Includes $(238,908) related to Level 3 securities still held at period end.  Includes amount receivable under receivable purchase agreement. Market Values of Derivative Instruments as of November 30, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $159,886 $188,586 Foreign exchange contracts 256,733 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: January 28, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 28, 2010
